                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    RANDY WILLARD,                     )
                                       )
                     Plaintiff,        )
                                       )
              v.                       )         1:20-CV-00823
                                       )
    INDUSTRIAL AIR, INC.,              )
                                       )
                     Defendant.        )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Before the court is the motion of Defendant Industrial Air,

Inc. (“Industrial Air”) for attorneys’ fees. (Doc. 17.) Plaintiff

Randy Willard has responded in opposition.            (Doc. 20.)     For the

reasons set forth below, the motion will be denied.

I.      BACKGROUND

        From October 2016 to December 2018, Willard was employed as

a welder in Industrial Air’s fabrication department. 1              (Doc. 4

¶¶ 6, 17.)         In May 2018, Willard was having lunch with his

supervisor, Brad Stephens, “when [] Stephens said, ‘the biggest

problem [with the nation] was all the f***ing n****s on welfare

and food stamps’ or words to that effect.”          (Id. ¶ 9 (alterations

in original).)       The comment was overheard by Kenny Woods — a black


1
  The facts outlined here are those alleged in Willard’s complaint         and
relied upon by the court in its prior opinion. (See Docs. 4, 13.)          The
court does not rely upon any new factual allegations brought by            the
parties in relation to the pending motion. (See, e.g., Doc. 20-1.)          As
such, the court does not address Industrial Air’s objections to            the
recitation of facts in Willard’s opposition. (See Doc. 21 at 3-4.)




       Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 1 of 9
employee — who told Stephens that he did not approve of his

comment.    (Id. ¶¶ 10-11.)     Willard also indicated, “through a

facial expression,” that he found “Stephens’s comment [] highly

offensive and objectionable.” (Id. ¶ 10.) Following this incident,

Willard received less favorable treatment overall, and Stephens

began denigrating his association with Woods.              (Id. ¶¶ 12-13.)

Ultimately,   in   December   2018,       both   Willard   and   Woods   were

terminated.   (Id. ¶¶ 16-17.)

     In June 2019, Willard filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”), alleging

discriminatory retaliation and associational discrimination based

on race.   (Id. ¶ 20; Doc. 8-1.)      He received a Right to Sue letter

from the EEOC on February 3, 2020, and filed suit in North Carolina

Superior Court on July 31, 2020, alleging multiple violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

(“Title VII”), retaliation in violation of 42 U.S.C. § 1981, and

wrongful termination in violation of public policy. (Doc. 4 ¶¶ 20-

41; Doc. 8-2.)     Industrial Air removed the action to this court

(Doc. 1) and filed a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) (Doc. 7).

     On January 29, 2021, this court granted in part and denied in

part Industrial Air’s motion to dismiss.             (Doc. 13.)      Because

Willard failed to file suit within the 90-day statutory filing

period and no basis existed to equitably toll the limitations

                                      2



    Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 2 of 9
period, his Title VII claims were dismissed as time-barred.               (Id.

at 10.)       His § 1981 retaliation claim was dismissed for failure to

state     a    claim   because   Willard   did     not   sufficiently   allege

participation in protected oppositional activity.             (Id. at 17-21.)

With his federal claims dismissed, the court remanded to state

court his claim for wrongful termination in violation of public

policy.       (Id. at 23.)

      On March 9, 2021, Industrial Air filed the present motion for

attorneys’ fees pursuant to 42 U.S.C. § 2000e-5(k).               (Doc. 17.)

Willard opposes the motion.          (Doc. 20.)     The motion is now fully

briefed and ready for resolution.          (See Docs. 19, 20, 21.)

II.   ANALYSIS

      Industrial Air moves for attorneys’ fees in relation to

Willard’s Title VII and § 1981 claims on the basis that it is the

prevailing party and that Willard’s claims were frivolous.               (Doc.

19 at 7-8.)      Industrial Air argues that Willard’s Title VII claims

were frivolous because he pursued the claims despite the lapse of

the limitations period.          (Id. at 9-10.)      It further argues that

his § 1981 claim was frivolous because Willard’s facial expression

clearly did not constitute “protected activity.”             (Id. at 10-12.)

In response, Willard argues that his Title VII claims were not

frivolous,       despite   the   expiration   of   the   limitations    period,

because a plaintiff is not required to anticipate affirmative

defenses and he presented a viable argument that the limitations

                                       3



      Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 3 of 9
period should be tolled.      (Doc. 20 at 7-9.)      In relation to his

§ 1981 claim, he argues that the claim was not frivolous because,

although he ultimately did not prevail, the claim was colorable.

(Id. at 10-13.)

     “Before deciding whether an award of attorney’s fees is

appropriate in a given case, . . . a court must determine whether

the party seeking fees has prevailed in the litigation.”          CRST Van

Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1646 (2016).               A

defendant is considered to have prevailed where “the plaintiff's

challenge is rebuffed, irrespective of the precise reason for the

court's decision . . . even if the court's final judgment rejects

the plaintiff's claim for a nonmerits reason.”        Id. at 1651.   Here,

in relation to Willard’s Title VII and § 1981 claims, Industrial

Air is the prevailing party.       Each of these claims was dismissed

on Industrial Air’s 12(b)(6) motion, thereby rebuffing Willard’s

challenge. 2   As Industrial Air is the prevailing party, the court

must consider whether an award of attorneys’ fees is appropriate.




2 Industrial Air would not, however, be considered the prevailing party
in relation to Willard’s claim for termination in violation of public
policy, as the court remanded that claim to state court for further
consideration. (Doc. 13.) While that claim was ultimately dismissed
with prejudice in state court (Doc. 21 at 2-3), Industrial Air has not
argued for attorneys’ fees in relation to the state-level proceedings
for that claim. (See Doc. 19; Doc. 21 at 3 n.1.) Because the court did
not reach the merits of that claim and Industrial Air does not appear
to argue for attorneys’ fees for the claim (see Doc. 19 (discussing only
Willard’s Title VII and § 1981 claims)), the court does not consider the
imposition of attorneys’ fees in relation to that claim.

                                    4



     Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 4 of 9
     As a general rule, each party bears its own attorneys’ fees

unless there is express statutory authorization to the contrary.

Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).            In Title VII

cases, attorneys’ fees are explicitly made available pursuant to

42 U.S.C. § 2000e-5(k).       “[I]n any action or proceeding under

[Title VII], the court, in its discretion, may allow the prevailing

party . . . a reasonable attorney's fee (including expert fees) as

part of the costs . . . .”     42 U.S.C. § 2000e-5(k).       In relation

to § 1981 cases, attorneys’ fees are available pursuant to 42

U.S.C. § 1988, which provides that “the court, in its discretion,

may allow the prevailing party, . . . a reasonable attorney's fee

as part of the costs.”       However, under both § 2000e-5(k) and

§ 1988, attorneys’ fees are awarded differently based on the

identity of the prevailing party.       Roadway Exp., Inc. v. Piper,

447 U.S. 752, 762 (1980); see also Christiansburg Garment Co. v.

EEOC, 434 U.S. 412, 416-17 (1978); Blair v. Hamstead, 802 F.2d 451

(4th Cir. 1986).      While a prevailing plaintiff generally may

recover attorney's fees, a prevailing defendant should recover

fees only where the “court finds that [the plaintiff's] claim was

frivolous, unreasonable, or groundless, or that the plaintiff

continued to litigate after it clearly became so” or that the

plaintiff brought a claim in bad faith.       Christiansburg, 434 U.S.

at 422; see also Gist v. Union Cnty. Dep't of Soc. Servs., 838

F.2d 466 (4th Cir. 1988).      The Supreme Court has “directed the

                                   5



    Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 5 of 9
district court to be particularly sensitive to the broad remedial

purposes of Title VII and the danger that attorneys’ fee awards in

favor of defendants can discourage ‘all but the most airtight

claims’” and “cautioned against post hoc reasoning which presumes

the merits of the claim to attorneys’ fees from the outcome of the

case.”     Arnold v. Burger King Corp., 719 F.2d 63, 65 (4th Cir.

1983) (discussing Christiansburg, 434 U.S. at 422).

       Here, Willard’s claims were not so lacking in merit as to

justify an award of attorneys’ fees to Industrial Air.                 First,

although Willard incorrectly argued that the state statute of

limitations should govern his Title VII claims, he presented a not

unreasonable     argument    that    the   limitations     period   should   be

equitably tolled in light of the COVID-19 pandemic.                 While the

argument ultimately did not prevail, this does not necessarily

mean the claims were frivolous. The argument for equitable tolling

warranted a reasoned analysis in order for the court to determine

whether such tolling should be applied.              As discussed in this

court’s earlier opinion, other courts have allowed tolling due to

the COVID-19 pandemic in certain circumstances.              (See Doc. 13 at

12.)

       Second, Willard’s § 1981 retaliation claim was also not

patently     meritless.      In     bringing   a   claim    based   upon     his

supervisor’s comment, he set out an incident of an alleged racially

hostile work environment.           See Boyer-Liberto v. Fontainebleau

                                       6



       Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 6 of 9
Corp., 786 F.3d 264, 282 (4th Cir. 2015) (indicating an isolated

incident of harassment may constitute a hostile work environment).

Willard    then   identified      three       potential     acts   that   arguably

constituted protected oppositional activity: his facial expression

in response to Stephens’s comment, a conversation regarding a rumor

about his impending termination, and his friendship with Woods. 3

Although   the    court   found   that        none   of   the   acts   sufficiently

conveyed his opposition to perceived discriminatory conduct such

that they were protected under § 1981, Willard’s arguments were

not wholly meritless.      See, e.g.,DeMasters v. Carilion Clinic, 796

F.3d 409, 416–17 (4th Cir. 2015) (indicating oppositional activity




3
   Although Willard now claims that he brought an associational
discrimination claim under § 1981 (Doc. 20 at 9), this is inaccurate.
As this court noted previously, Willard claimed his association with
Woods constituted protected activity to support a retaliation claim
pursuant to § 1981. (See Doc. 13 at 20; see also Doc. 4 ¶ 35 (alleging
“retaliation in violation of 42 U.S.C. § 1981” and claiming “Plaintiff
engaged in conduct protected by § 1981 . . . in associating with a person
of different race”).) A claim of retaliation is distinct from a claim
of associational discrimination. See Barrett v. Whirlpool Corp., 556
F.3d   502,    512–13   (6th   Cir.    2009)   (distinguishing    between
“[d]iscrimination based on association” and “[d]iscrimination based on
advocacy”). Here, rather than claiming he was subject to discrimination
based upon his association with Woods under § 1981, Willard claimed he
was subject to retaliation for his opposition to a hostile work
environment, expressed in the form of associating with Woods. (See Doc.
4 ¶ 35); see also Barrett, 556 F.3d at 520 (“[Plaintiff] has not
established a claim for retaliation, as the bulk of the instances of
discrimination and harassment against her were based on her association
with black employees, not on opposition to any unlawful conduct.”). The
court previously explained that it did “not consider to what extent
Willard’s friendship with Woods could form the basis of § 1981
associational discrimination claim, as Willard has not brought, nor does
he argue, a claim on that basis.” (Doc. 13 at 20.) Although Willard
did bring a claim of associational discrimination under Title VII (Doc.
4 ¶¶ 21–25), that claim was time-barred (Doc. 13 at 13).

                                          7



     Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 7 of 9
may include non-verbal conduct); Barrett v. Whirlpool Corp., 556

F.3d     502,     515     (6th       Cir.       2009)    (discussing       associational

discrimination and retaliation); Singh v. Green Thumb Landscaping,

Inc.,    390    F.   Supp.      2d   1129,       1135    (M.D.   Fla.   2005)     (stating

“[p]laintiff cites a number of cases in support of his position

that    Title    VII     recognizes         a   cause    of    action   based     on   close

association third party retaliation claims” and collecting cases).

Taken collectively, this conduct does not render Willard’s § 1981

retaliation claim frivolous.                     An award of attorneys’ fees is

therefore not warranted.

       In response to Willard’s opposition, Industrial Air further

argues,    without       citing      authority,         that   Willard’s    claims      were

frivolous       because    he    failed         to   communicate    with    his    counsel

following initiation of this action.                           (See Doc. 21 at 5-6.)

Willard’s conduct with his attorney does not speak to the merits

of his claims.          As the court has determined that Willard’s claims

were not so meritless as to justify an award of attorneys’ fees,

the court declines to award fees based on conduct external to his

claims against Industrial Air.

III. CONCLUSION

       For the reasons stated,

       IT IS THEREFORE ORDERED that Industrial Air’s motion for

attorneys’ fees (Doc. 17) is DENIED.



                                                 8



       Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 8 of 9
                                          /s/   Thomas D. Schroeder
                                       United States District Judge

May 3, 2021




                                   9



    Case 1:20-cv-00823-TDS-JEP Document 22 Filed 05/03/21 Page 9 of 9
